        Case 1:19-cv-05701-LGS-SDA Document 61 Filed 07/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 GOGO APPAREL, INC.,                                          :
                                              Plaintiff,      :
                                                              :    19 Civ. 5701 (LGS)
                            -against-                         :
                                                              :          ORDER
 DARUK IMPORTS, INC. et al.,                                  :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 11, 2020, Judge Aaron issued a Report and Recommendation to

grant Plaintiff’s application, pursuant to Federal Rules of Civil Procedure 55(a) and 37(b)(2)(A),

for entry of default judgment, including a permanent injunction against Defendants Daruk

Imports, Inc. and Vinod Kumar Chawla (the “Defendants”) (Dkt. No. 60);

        WHEREAS, the parties were directed to file written objections within fourteen (14) days

(including weekends and holidays) from service of the Report and Recommendation pursuant to

28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R.

Civ. P. 6(a), (d) (adding three additional days when service is made under Fed. R. Civ. P.

5(b)(2)(C), (D) or (F));

        WHEREAS, in reviewing a Magistrate Judge’s Report and Recommendation, a District

Judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) Advisory Committee Notes; accord Niles v. O’Donnell,

No. 17 Civ. 1437, 2019 WL 1409443, at *1 (S.D.N.Y. Mar. 28, 2019);

        WHEREAS, no objections were filed as of the date of this Order, and there is no clear
       Case 1:19-cv-05701-LGS-SDA Document 61 Filed 07/23/20 Page 2 of 2


error on the face of the record. In any event, the Court has reviewed the Report and

Recommendation and finds no reason to reject or modify it. It is hereby

       ORDERED that the Report and Recommendation is adopted. For the reasons stated in

the Report and Recommendation, Plaintiff’s application for default judgment is GRANTED.

       Plaintiff is awarded judgment against both Defendants Daruk Imports, Inc. and Vinod

Kumar Chawla, jointly and severally, in the amount of $43,420 (representing $30,000 in statutory

damages for willful copyright infringement under 17 U.S.C. § 504(c), and $13,020 in attorneys’

fees and $400 in costs pursuant to 17 U.S.C. § 5050). Further, Defendants shall be permanently

enjoined from manufacturing, copying, reproducing, distributing, advertising, promoting, offering

for sale or selling any product or article (a) bearing any design identical and/or substantially

similar to Plaintiff’s original two-dimensional textile artwork (the “Subject Design”), which was

registered with the United States Copyright Office as Registration No. VA 2-157-423, or (b)

comprising or incorporating any protectable matter copied from and substantially similar to the

Subject Design.

       The Clerk of Court is respectfully directed to mail a copy of this Order at Defendants’ last

known mailing address -- Daruk Imports, Inc., 1410 Broadway, Room 1203, New York, NY

10018 -- and to enter judgment and close the case.



Dated: July 22, 2020
       New York, New York




                                                  2
